Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 05/03/2022.
Claims 1-12 and 19-22 are allowed in this office action.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
05/03/2022 has been entered.

Allowable Subject Matter
Claims 1-12 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, A surgical instrument, comprising: a staple firing system; an end effector, comprising: an anvil; a staple cartridge channel; a staple cartridge positioned in said staple cartridge channel, comprising: a cartridge body comprising a longitudinal slot; staple cavities defined in said cartridge body; staples removably stored in said staple cavities; a sled movable between a proximal unfired position and a distal fired position by said staple firing system; a first RFID tag affixed to said cartridge body; and a second RFID tag affixed to said sled; a first RFID reader configured to detect a first signal from said first RFID tag; and a second RFID reader configured to detect a second signal from said second RFID tag; and a controller in communication with said first RFID reader, said second RFID reader, and said staple firing system, wherein said controller verifies the presence of said staple cartridge in said staple cartridge channel upon receiving said first signal from said first RFID tag, and wherein said controller verifies that said staple cartridge is an unfired staple cartridge upon receiving said second signal from said second RFID tag. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731